Opinion by
Mr. Justice McCollum,
We agree with the learned court below that Bratespiece had no lien for his labor on the goods of the plaintiffs that he received from Harris, their bailee. There was no contractual relation between him and the owners. They had delivered the goods to Harris to be made into coats at a price mutually agreed upon, but their contract did not authorize him to subject the goods to liens for labor and expenditures in the hands of other persons. While the goods were in his possession they would undoubtedly be subject to a lien in his favor for work done upon them by him and his employees, in conformity with the contract. “ Whenever a workman or artisan by his labor or skill increases the value of personal property placed in his possession to be improved he has a lien upon it for his proper charges until paid,” but “ in order to charge a chattel with this lien, the labor for which the lien is claimed must have been done at the request of the' owner or under circumstances from which his assent can be reasonably implied. It does not extend to one not in privity with the owners : ” 13 Am. & Eng. Ency. of Law, p. 590 and 591; Clark v. Hale, 34 Conn. 398, and Hollingsworth v. Dow, 19 Pickering, 228. These appear to be well settled principles relating to and governing the common law lien which Bratespiece claimed he had on the plaintiffs’ goods, but they very clearly demonstrate, we think, that his claim was without any *122just or legal foundation. The goods were in his possession without the consent or knowledge of the plaintiffs and it is quite probable that he knew they were the owners of them. There is no claim or pretense that Harris represented himself as the owner, and in the absence of evidence to the contrary the fair presumption is that he correctly advised Bratespieee as to the ownership and explained to him how the goods came to his possession. If the contention of Bratespieee in respect to lien is sound Harris might have distributed to a dozen tailor shops the material for the hundred and twenty-two coats he was to make for the plaintiffs under his contract with them, and conferred upon each of his dozen employees, or subcontractors, the right to a lien upon it for his labor. But this is not all. He might have agreed to pay each subcontractor for his work more than he was entitled to receive for the same work under his contract with the owners. The evidence in this case shows that he agreed to pay Bratespieee 40 per cent more for making the coats than he had agreed with the plaintiffs to make them for, and that Bratespieee claimed the right to retain these until he was paid for his work on the basis of his agreement with Harris. We think it is clear that the lien which the common law gives to a mechanic for work done at the request of the owner upon personal property placed in his possession by the latter, cannot be extended in accordance with the appellant’s contention.
The specifications of error are overruled and the judgment is affirmed.